Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 21-22, 25, 27-30, 34-44 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I.	Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during their proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the 
The examiner notes that while the specification at [0045] recites “As defined herein, computer storage media does not include communication media, such as modulated data signals and carrier waves” the specification nowhere teaches that a “computer storage media” does not also include unmodulated data signals, or other types of signals. 
In addition, the language “such as” does not necessarily mean that modulated data signals are excluded, but simply means that it doesn’t include things “such as” modulated data signals while leaving open the possibility of including modulated data signals.
Correction is required.
II.	Claims 21-22, 25, 27, 41-44 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determining a level of access associated with a requestor, wherein the level of access is based at least in part on the one or more departments the requestor is associated with;
receiving requestor input comprising a set of requirements of the requestor for acquiring items;
generating a list of a plurality of vendors that is based on at least in part on a ranking of an ability of the plurality of vendors to fulfill the set of requirements;
providing information indicating a number of requirements of the set of requirements that each vendor of the plurality of vendors is able to fulfill the information including for each vendor a percentage of the number of requirements that the respective vendor is able to fulfill and an indication of pass, partially pass, or fail regarding the percentage of the number of requirements that the respective vendor is able to fulfill;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one processor; 
a display; and
a request application stored in the memory and executed by the at least one processor to facilitate an interaction with a requestor using the computing device, the request application providing a graphical user interface (GUI) to be displayed on the display
providing, based at least in part on the level of access, a requestor interface associated with the level of access
providing via the requestor interface a plurality of sections, wherein an individual section of the plurality of sections is associated with one or more departments with which the requestor is associated;
providing a control to receive a selection from the requestor of a selected vendor of the plurality of vendors from which to acquire the items;
wherein the requestor interface includes a drag and drop box usable at least in part to upload a document relating to the set of requirements (claim 42);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 22, 25, 27, 41, 43-44 are directed to the abstract idea itself and do not constitute additional limitations. In addition, even if these claims included additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one processor; 
a display; and
a request application stored in the memory and executed by the at least one processor to facilitate an interaction with a requestor using the computing 
providing, based at least in part on the level of access, a requestor interface associated with the level of access
providing via the requestor interface a plurality of sections, wherein an individual section of the plurality of sections is associated with one or more departments with which the requestor is associated;
providing a control to receive a selection from the requestor of a selected vendor of the plurality of vendors from which to acquire the items;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network (such as providing data), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
III.	Claims 28-30, 34-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 

Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determining a level of access associated with a requestor, wherein the level of access is based at least in part on a department the requestor is associated with;
receiving requestor input specifying the set of requirements for acquiring items and a degree of importance for each requirement of the set of requirements;
receiving vendor data indicating a number of requirements of the set of requirements that the respective vendor is able to fulfill and indicating a price at which the items are offered for acquisition to the requestor;
ranking the plurality of vendors based at least in part on the vendor data for each of the plurality of vendors, the ranking including weighting the requirements of the set of requirements that the respective vendor is able to fulfill based at least in part on the corresponding degrees of importance, and weighting the price at which the items are offered for acquisition;
providing information to a device associated with the requestor, the information including a list of the plurality of vendors that is based at least in part on the ranking, the information including, for each vendor, a percentage 
receiving an indication from the requestor selecting a selected vendor of the plurality of vendors; and
sending an indication to a device associated with the selected vendor indicating an intent of the requestor to acquire the items from the selected vendor.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a computing device
a first and second interface;
providing, by the computing device, a first interface to enable a requestor to specify a set of requirements of the requestor for acquiring items, the first interface being based at least in part on the level of access associated with the requestor;
generating a second interface based at least in part on the set of requirements;
providing, by the computing device, the second interface to enable individual ones of a plurality of vendors to indicate an ability to fulfill the set of requirements;
a device
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a computing device
a first and second interface;
providing, by a computing device, a first interface to enable a requestor to specify a set of requirements of the requestor for acquiring items;
generating a second interface based at least in part on the set of requirements; providing, by the computing device, the second interface to enable individual ones of a plurality of vendors to indicate an ability to fulfill the set of requirements;
a device
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
The claims 21-22, 25, 27-30, 34-44 are not in condition for allowance because they are rejected under 35 U.S.C. 101. The most related prior art of record is Vashistha (US 2001/0051913).
A.	The applicant respectfully argues on pages 11-12 of the remarks that the claims are not directed to an abstract idea because they do not involve a method of organizing human activity. The examiner respectfully disagrees. The elements which comprise the abstract idea include, at least, the following limitations:
determining a level of access associated with a requestor, wherein the level of access is based at least in part on the one or more departments the requestor is associated with;
receiving requestor input comprising a set of requirements of the requestor for acquiring items;
generating a list of a plurality of vendors that is based on at least in part on a ranking of an ability of the plurality of vendors to fulfill the set of requirements;
providing information indicating a number of requirements of the set of requirements that each vendor of the plurality of vendors is able to fulfill the information including for each vendor a percentage of the number of requirements that the respective vendor is able to fulfill and an indication of pass, partially pass, or fail regarding the percentage of the number of requirements that the respective vendor is able to fulfill;
The reason these elements recite an abstract idea is because they are a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.
	For these reasons, the applicant’s arguments are not persuasive.
B.	The applicant respectfully argues on pages 13-14 of the remarks that the claims recite significantly more than the abstract idea. The applicant argues that the Office has not met the requirements to explained how the additional limitations amount to features that are well-understood, routine, and conventional. The examiner respectfully disagrees. As an example, in claim 35, the additional limitations comprise:
at least one processor; 
a display; and
a request application stored in the memory and executed by the at least one processor to facilitate an interaction with a requestor using the computing device, the request application providing a graphical user interface (GUI) to be displayed on the display
providing, based at least in part on the level of access, a requestor interface associated with the level of access
providing via the requestor interface a plurality of sections, wherein an individual section of the plurality of sections is associated with one or more departments with which the requestor is associated;
providing a control to receive a selection from the requestor of a selected vendor of the plurality of vendors from which to acquire the items;
In regards to the processor and display, it has been held that generic computing components, such as a processor, a display, and memory, are well-understood, routine, and conventional. As for the steps of “providing”, the reason they are well-understood, routine, and conventional is because the MPEP at 2106.25(d) states that receiving and transmitting data over a network, such as providing data, is well-understood, routine, and conventional.
For these reasons, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684